DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication dated 11/03/2021.
Claims 1, 10, 11, 14, 18, 22, 30, 33-35, 38-40, and 42-48 are pending in this application.
	Claims 2-9, 12-13, 15-17, 19-21, 23-29, 31-32, 36-37, and 41 have been cancelled.

	Remarks	

2.	Applicants’ argument(s) have been fully considered, but are not persuasive.  
See details below. 

35 U.S.C. 112(a) Rejection

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

	Claim 42 recites:	
“42.  (New) The electronic module of claim 1, wherein a projection of the second protection film on the first surface of the sensing device overlaps with a projection of the sensing region on the first surface of the sensing device.”

	This is contrary to what being discussed at para. 0019 of the instant specification: 
“[0019] The protection film 12 is disposed on a portion of the protection film 11 and a portion of the active surface 101 of the sensing device 10. For example, the protection film 12 covers the portion of the protection film 11 that does not overlap the sensing region 10s of the sensing device 10. For example, the protection film 12 exposes a portion of the protection film 11 covering the sensing region 10s of the sensing device 10. For example, a projection of the protection film 12 on the active surface 101 of the sensing device 10 is spaced apart from a projection of the sensing region 10s on the active surface 101 of the sensing device 10. The protection film 12 exposes the conductive pads 1Op. The protection film 12 directly contacts the portion of the protection film 11 and the portion of the active surface 101 of the sensing device 10.”
 
	The protection film 12 is associated with the claimed second protection film. According to para. 0019, the a projection of the second protection film 12 on the first does not overlap with a projection of the sensing region on the first surface of the sensing device.  

	Apparently, none of the specification nor the drawings provides support(s) for such claimed feature.

35 U.S.C. 101 Rejection

5.	Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
	Claim 42 recites:	
“42.  (New) The electronic module of claim 1, wherein a projection of the second protection film on the first surface of the sensing device overlaps with a projection of the sensing region on the first surface of the sensing device.”

	This is contrary to what is discussed at para. 0019 of the instant specification: 
“[0019] The protection film 12 is disposed on a portion of the protection film 11 and a portion of the active surface 101 of the sensing device 10. For example, the protection film 12 covers the portion of the protection film 11 that does not overlap the sensing region 10s of the sensing device 10. For example, the protection film 12 exposes a portion of the protection film 11 covering the sensing region 10s of the sensing device 10. For example, a projection of the protection film 12 on the active surface 101 of the sensing device 10 is spaced apart from a projection of the sensing region 10s on the active surface 101 of the sensing device 10. The protection film 12 exposes the conductive pads 1Op. The protection film 12 directly contacts the portion of the protection film 11 and the portion of the active surface 101 of the sensing device 10.”

	The protection film 12 is associated with the claimed second protection film. According to para. 0019, the a projection of the second protection film 12 on the first surface of the sensing device does not overlap with a projection of the sensing region on the first surface of the sensing device.  

	Apparently, none of the specification nor the drawings provides support(s) for such claimed feature.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 30, 33, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao et al. (US 7,638,887)
	Regarding claim 1, Tsao discloses an electronic module, comprising: 
	a sensing device (see fig. 2) having a first surface 105 and a sensing region 102 disposed adjacent to the first surface of the sensing device; 

	a second protection film 240 directly covering the portion of the first surface 105 of the sensing device exposed from the openings (note that the electrode 103 is part of the sensing device and also part of the upper/first surface of the sensing device, the encapsulant 240 directly covers the electrode 103, and therefore covering the first surface of the sensing device).  

	Regarding claim 30, Tsao discloses the electronic module of claim 1, wherein a projection of the openings4Atty. Dkt. No. 102351-1455A01727/US9173 of the first protection film on the first surface of the sensing device is spaced apart from the sensing region of the sensing device.  See fig. 2.

	Regarding claim 33, Tsao discloses the electronic module of claim 1, wherein the second protection film 240 covers the upper surface of the first protection film 110/111.  See fig. 2.

	Regarding claim 43, Tsao discloses the electronic module of claim 1, wherein the first protection film 110 and 111 has a fist side (bottom side) contacting the sensing region 102 and a second side (upper side) contacting the second protection film 240.  See fig. 2.


8.	Claims 10, 11, 14, 18, 22, 35, 38-40, 45, 47, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glenn et al. (US 6,629,633)
	Regarding claim 10, Glenn discloses a semiconductor device package, comprising a sensing device 102 (see figs. 1, 2) having a first surface 102U and a sensing region  104 disposed adjacent to the first 2Atty. Dkt. No. 102351-1455A01727/US9173surface 102U of the sensing device 102; 
	a first protection film 108 and/or 110 disposed on the first surface 102U of the sensing device and covering the sensing region 104; 
	a second protection film 140 and/or 120 disposed on the first surface 102U of the sensing device 102 and a peripheral portion of an upper surface of the first protection film 108/110; and 
	a package body 150 or 140&150 covering a portion of the first surface 102U of the sensing device 102 and contacting the second protection film 120/140, wherein the second protection film 120/140 includes an opening to expose the sensing region 104 of the sensing device 102.

	Regarding claim 11, Glenn discloses the semiconductor device package of claim 10, wherein the second protection film 110/140 includes a material having a bonding strength with respect to the sensing device greater than a bonding strength of a material of the first protection film 108/110 with respect to the sensing device.  See col. 4, lines 27-60; col. 8, lines 10-13; and col. 12, lines 46-67.



	Regarding claim 18, Glenn discloses an electronic module, comprising: 3Atty. Dkt. No. 102351-1455 A01727/US9173 
	a sensing device 102 (figs. 1, 2) having a first surface 102U and a sensing region 104 disposed adjacent to the first surface of the sensing device; 
	a first protection film 108 and/or 110 disposed on the first surface 102U of the sensing device 102 and fully covering the sensing region 104; 
	a second protection film 140 or 120&140 disposed on the first surface 102U of the sensing device and covering a peripheral portion of the first protection film 108/110; and 
	a package body 120 and/or 150 contacting the second protection film, wherein the second protection film 140/120 laterally extends away from the first protection film 108/110.

	Regarding claim 22, Glenn discloses the electronic module of claim 18, wherein the second protection film 140/120 includes a material having a bonding strength with respect to the sensing device greater than a bonding strength of a material of the first 
	
	Regarding claim 35, Glenn discloses the semiconductor device package of claim 10, wherein the second protection film 140 covers a lateral surface of the first protection film 108/110.  See fig. 2.

	Regarding claim 38, Glenn discloses the electronic module of claim 18, wherein the second protection film covers a lateral surface of the first protection film.  See fig. 2.

	Regarding claim 39, Glenn discloses the electronic module of claim 1 8, wherein the second protection film 140 has an upper surface higher than an upper surface of the first protection film 108/110.  See fig. 2.

	Regarding claim 40, Glenn discloses the electronic module of claim 18, wherein the first protection film 108/110 includes a plurality of openings (portions of the first surface 102U not covered by the first protection film 108/110) to expose a portion of the first surface 102U of the sensing device 102, and the second protection film 140/120 is disposed within the openings of the first protection film and in contact with the portion of the first surface exposed from the first protection film.  See figs. 1, 2.

	Regarding claim 45, Glenn discloses the semiconductor device package of claim 14, wherein the first surface 102U of the sensing device includes a conductive pad 106 

	Regarding claim 47, Glenn discloses the electronic module of claim 18, wherein the first surface of the sensing device includes a conductive pad connecting a conductive wire, wherein the package body covers the conductive pad and the conductive wire.  See the rejection of claim 45.

	Regarding claim 48, Glenn discloses the electronic module of claim 47, wherein an interface of the package body 150 or 120&150 and the second protection film 140 is located between an edge of the first protection film 108/110 and the conductive pad 106.  See fig. 2.

Allowable Subject Matter

9.	Claims 34, 44, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed electronic module (in addition to the other limitations in the claim) comprising:
	Claim 34:
	The electronic module of claim 1, further comprising:
	a substrate adjacent to the sensing device; 

	a package body 240 disposed on the substrate and covering a portion of the first surface 105 of the sensing device exposed from the first protection film, the second protection film, and the conductive wire;  

 	Claim 44:
	The electronic module of claim 1, wherein the plurality of openings are free from external connection elements.  

	Claim 46: 
	The semiconductor device package of claim 45, wherein the plurality of openings of the first protection film are free from the package body.  

Conclusion

10.	THIS ACTION IS MADE FINAL.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday 9:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is (571)273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        January 26, 2022